Case: 1:21-cr-00085-SJD Doc #: 33 Filed: 09/16/21 Page: 1 of 5 PAGEID #: 126

Received on:

Report #
20R0302

Subject:
Tres Presley Genco

Address:

CHARGE
Making Terroristc Threats
Click here to enter text.

Co-Defendants:

Felony Report to the
Highland County Prosecutor

ALL ITEMS MUST BE COMPLETED

Date of Arrest: Still Incarcerated: Date of release:
3/12/2020 yes
DOB: SSN:
Ohio 45133
ORC SECTION
2909.23

Click here to enter text.

Adult / Juvenile
Adult / Juvenile
Adult / Juvenile
Adult / Juvenile
Adult / Juvenile

Case File on Co-Defendants attached?: N/A
If not attached, please explain why:

Prior Criminal Records of Defendant: No If yes, attach copy of CCH

Case Investigated by:

 

1) Det. Erica Engle
2) Sgt. Antinore

Subject Arrested by:
1) Det. Antinore
2)
Case: 1:21-cr-00085-SJD Doc #: 33 Filed: 09/16/21 Page: 2 of 5 PAGEID #: 127

Chain of Custody (Specify where each item is now, if submitted to BCI, then list when & by who, etc.):
All evidence in this case other than guns and electronics went from Tres Genco’s home to the evidence locker at
the Highland County Justice Center. All electronics in this case went front the home of Tres Genco to the
Highland County Sheriff’s Office released then to Det. Tony Casper and transported to Ohio Department of
Public Safety where it was analyzed. As of the date on this Felony Packet the Highland County Sheriff’s Office
had not received the electronics back from Ohio Department of Public Safety. The firearms in this case was
recovered from the home of Tres Genco and his car from there it was placed into evidence at the Highland
County Sheriff’s Office and then released to be analyzed to Timur Housum with the ATF. Like the electronics
the Highland County Sheriff’s Office has not received these items back at this time.

Brief Summary of Facts:

On March 12, 2020 at 4:05 PM SGt. Seaman was dispatched to

Highland County Ohio along with Deputies Young and Myers. Dispatch was on 911 with a woman

who was identified as [EE She reported that [was out of control. She told dispatchers
that he was in his bedroom. He had threatened to "take care of her" and she reported that she had
heard him "cock" a gun.

All units arrived on scene at 4:16 PM. Sgt. Seaman pulled into the driveway of the home. The other
units pulled in behind him. The home was a single wide trailer setting parallel with the road. It was
around 200 feet from the road. Once on seen those units took tactical positions in front of the home.
They had been given information that the suspect was in the left end or the north end of the mobile
home. There was a clear unobstructed view of the front of the house with a window into the
bedroom. The window was covered with a blind. Dispatch still had the caller on the phone. Sgt.
Seaman had them instruct her to exit the house if she could and come to the Deputies. A female
exited the house still on the phone with the dispatcher. Sgt. Seaman instructed her to come toward
him. He took her to the rear of a patrol car to question her. Deputies Myers and Young held there
position on the house.

The female identified herself as a s- told Sgt. Seaman that J was in the house
now by himself. He had been going crazy and had threatened her. She had heard him in his room
“cock” a gun. She was 100% sure it was a gun. She told them that she knew he had a rifle. She claimed
that his actions had become erratic and somewhat violent over the past several months. Sgt. Seaman
asked [Ff she could get Gon the phone. She wanted to go back into the house to get him
to come out. Sgt. Seaman would not let her and instructed her to call him. answered her call.
Sgt. Seaman was able to talk with him. He told him that they needed to talk. Sgt. Seaman instructed
him to come out of the front door of the home with his hands in plain view. Sgt. Seaman told him not
to have any weapons when he came out. The male complied and exited the house. He was
approached and taken into custody without incident.

After hearing the radio traffic from Sgt. Seaman Det. Antinore and myself responded to the residence.
Upon our arrival weobserved Sgt. Seaman along with Deputies Young and Myers, talking with a male
in handcuffs. We approached them and overheard the male telling Sgt. Seaman that he had a rifle in
the backseat of his car. Sgt. Seaman asked the male if he could search the car and remove the rifle.
Case: 1:21-cr-00085-SJD Doc #: 33 Filed: 09/16/21 Page: 3 of 5 PAGEID #: 128

The male gave verbal permission. After checking the back seat and not locating the weapon, the male
advised it may be in the trunk. Det. Antinore opened the trunk and moved a large cloth cover and
located an AR-15 rifle equipped with a “Bump-Stock” along with several loaded magazines, boxes of
ammunition, and body armor. We advised Sgt. Seaman that we were concerned with what we seen,
and he agreed. Upon removing the rifle and body armor from the vehicle, BE who Sgt. Seaman
had previously identified) had an audible emotional reaction. Det. Antinore asked her what was
wrong, and she stated that in the past, beforeiiifhad joined the Army, she had discovered
writings that she believed indicated that he was planning to hurt someone. {then advised that
HE also had a handgun, as she had seen it a few days prior, but was unsure where he kept it. Sgt.
Antinore learned the male that was detained was Tres P. Genco and was ae |: then went to
the rear of Dep. Myers’ patrol car where Tres was seated. He opened the door and introduced himself
to Tres. Det. Antinore then immediately read him his Miranda Rights and he stated he understood
those rights. Det. Antinore then asked him about having a handgun and he stated he did not have
one. Dep. Myers then approached the conversation and he asked Dep. Myers to remain at the vehicle
during the remainder of the conversation. Det. Antinore asked Tres if he would grant permission for
us to search his bedroom for a handgun. Tres stated that we could search the bedroom. He was then
that Dep. Myers would remain at the patrol car during our search, and that at any time if he wished to
retract that permission, or wanted us not to search any further, to let Dep. Myers know and that Dep.
Myers would radio us and the search would stop immediately. Tres stated he understood. Sgt.
Seaman, Dep. Young, Det. Antinore and | then went into the home and back to Tres’ bedroom to look
for the handgun. While inside the bedroom, | searched inside a plastic tote box with open top. While
doing so, | observed a handwritten document that detailed what appeared to be plans to carry out an
attack at “JY campus on May 23, 2020. This document was set aside, and soon thereafter Dep.
Young located a handgun hidden inside the heating/AC vent. During this process, Det. Antinore
began making calls to federal law enforcement agencies regarding the writings. After Dep. Young
advised he had located the handgun, Det. Antinore advised Tres of the discovery of the weapon but
had not gotten the opportunity to mention the writings before Tres stated that if we located the
weapon he wished to have an attorney. Tres was advised that was his right, and that we would
respect his wishes. Units cleared the home immediately and Tres was transported to the Highland
County Justice Center.

For the next two hours Det. Antinore spoke on the phone with several different federal law
enforcement agencies regarding our concerns. It was then decided that until federal law enforcement
had a chance to look at.the facts of the case, our office would be handling any potential criminal
charges. Det. Antinore and | left the scene to prepare a Search Warrant for the home and property.
Once a Search Warrant had been obtained, Det. Antinore, Sgt. Bowen and myself executed that
warrant. Multiple items were seized as a result and specifically the hand written letter of Tres Presley
Genco. This letter started out with the chemical compound letters and numbers combined for
Mustard Gasfthen continue with the date of May 23, 2020 290 days! M16 is optimal will get
arms training In Georgia. KC needs to be huge! 3,000? Aim big then on down the page it is written
that he needs a plot take writing class and Plausable PETN! Which is Pentaerythritol tetranitrate
(PETN) an explosive material. He also depicts he will need proper planning then writes Hoover Dam?
Ambuscade( which is an English word meaning Ambush.) Tres then goes on in this letter of what |
Case: 1:21-cr-00085-SJD Doc #: 33 Filed: 09/16/21 Page: 4 of 5 PAGEID #: 129

believe to be things he has or is going to research as it is written in the form of a question. How do
gatling guns work? Area denial

M134-24 volt D.C. 1KW 1/2

made by General Electric Phrases: Delinker ( which is a device in a gun linking ammunition) -
complicated

motor drives barrels and delinker “5-8,000 usd” for a motor? Gears important on the motor barrel
delinker “serialized.”Bolt on each barrel, fire pin releasing.

Summary of Defendant(s) statement to Law Enforcement (list date and to whom made)

Tres Presley Genco was interviewed on March 13,2020 by Sgt. Antinore and myself at the Highland County
Sheriff’s Office this interview was recorded for video and audio. During that interview Tres indicated that he
did write the letter and planned the attack but never carried it out. Tres stated when he wrote the letter he was in
a dark place in his life and depressed and bored. Tres stated that he did want to hurt people and how he wanted
to hurt people.

Are item being submitted to lab for analysis? Yes
Any field test performed, if so, who performed:
Date and location field test performed:
Case: 1:21-cr-00085-SJD Doc #: 33 Filed: 09/16/21 Page: 5 of 5 PAGEID #: 130

Physical Evidence (Including Photographs & Tapes)

Item description
1. Digital Evidence

Where obtained: HCJC Recording System
Obtained by: Det. Engle Date obtained: 3/13/2020
Now in possession of: Det. Erica Engle

wN

. Crime scene photos
Where obtained: RE Ohio 45133
Obtained by: Sgt. Antinore Date obtained: 3/13/2020
Now in possession of: Det. Engle

3. Hotel Stationary w/ plan
Where obtained: Red Tote in bedroom of Tres Genco
Obtained by: Det. Engle Date obtained: 3/12/2020
Now in possession of: Det. Engle

4. Floor Plan
Where obtained: Desk Drawer in Tres Bedroom Date obtained: 3/12/2020
Obtained by: Det. Engle

Now in possession of: Det. Engle

5. Ar- 15 Serial # SCD040266
Where obtained: 2009 Audi Registered to Tres Genco
Obtained by: Det. Engle Date obtained: 3/12/2020

Now in possession of: ATF

ON

. P80 Handgun
Where obtained: Floor Heating/AC vent in Tres bedroom
Obtained by: Dep. Young Date obtained: 3/12/2020
Now in possession of: ATF

7. 2009 Audi TT VIN # TRUJF38J991018902
Where obtained: I ohio 45133
Obtained by: Det. Engle Date obtained: 3/13/2020
_ Now in possession of:Highland County Sheriff’s Office

oO

. Map of Greece
Where obtained: Tres bedroom on bathroom counter
Obtained by: Det. Engle Date obtained: 3/12/2020

Now in possession of: Det.Engle

\o

. Bullet proof vest
Where obtained: Trunk of the 2009 Audi with the AR-15
Obtained by: Det. Engle Date obtained: 3/12/2020

Now in possession of: Det. Engle
